DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US 20140078105 A1).

As per claim 22, Son discloses
obtaining a first pointed position of the stylus on a basis of a pen signal transmitted by the stylus through a first electrode that is disposed in a vicinity of a pen tip ([0089-0090], first position 402); 
obtaining a second pointed position of the stylus on a basis of a variation of capacitance generated between the plural electrodes arranged in the operation plane and a first electrode ([0089-0090], second position 403); and deriving a tilt angle of the stylus on a basis of the first and the second pointed positions ([0112], The two positions are associated with a predetermined angle.).  

As per claim 23, claim 22 is incorporated and Son discloses
the deriving the tilt angle derives the tilt angle in accordance with a distance between the first pointed position and the second pointed position ([0112], The two positions are associated with a predetermined angle.).  

As per claim 25, claim 22 is incorporated and Son discloses
the deriving the tilt angle being configured to store the derived tilt angle in a memory, the method further comprising: determining whether or not the second pointed position is normally obtained at the obtaining the second pointed position; and reading the tilt angle from the memory in a case where it is determined at the obtaining the second pointed position that the second pointed position is not normally obtained ([0112], The two positions are associated with a predetermined angle and so the second position would be normally obtained.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 1, 5-7, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey (US 20160062470 A1) in view of Son.

As per claim 1, Pandey discloses
receiving feedback information including a display position of a predetermined pattern on the displaying part from a host processor ([0037, 0051-0052], See Fig. 4B, Displayed reference path 430 is traced by the user and position information is recorded.); and
updating at least some of plural position calibration values stored in a correction table that stores therein the position calibration value for each of plural positions arranged on the operation plane, on a basis of the display position of the predetermined pattern included in the received feedback information ([0051-0052, 0074], The calibration values may be stored.) and 
a series of pointed positions of a stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part ([0051-0054], Tracing for calibration would have a series of pointed positions.), but fails to disclose holding the stylus obliquely.


As per claim 5, claim 1 is incorporated and Pandey discloses
the predetermined pattern is a line ([0051-0052], See Fig. 4B).  

As per claim 6, claim 5 is incorporated and Pandey discloses
the predetermined pattern is a line that corresponds to a diagonal line of a screen of the displaying part ([0051-0052], See Fig. 4B, reference path 430 is a diagonal line).  

As per claim 7, claim 5 is incorporated and Pandey discloses 
the predetermined pattern is a line that corresponds to a side of a screen of the displaying part ([0051-0052], See Fig. 4B, The reference path can be considered as corresponding to a side of the screen.).  

As per claim 14, Pandey discloses
obtaining a first value that is a pointed position of the stylus ([0051-0054], The device detects the stylus at a position P.); 
obtaining a second value relating to the stylus ([0051-0054], A point on the line before P.);  
22deriving an output position by correcting the first value on a basis of a calibration value for the first value obtained on a basis of the second value, wherein the calibration value is updated on a basis of a display position of a predetermined pattern and a series of pointed positions of a stylus obtained by causing a user to trace the predetermined pattern with the stylus held obliquely by the user on the displaying part ([0051-0054], Tracing for calibration would have a series of pointed positions.),
reporting the output position to the host processor ([0040, 0051-0054, 0074], A predicted path 415 or 420 would be based on the calibration data.), but fails to disclose holding the stylus obliquely.
However, Son discloses holding the stylus obliquely ([0112], See Fig. 6, The stylus can be held at a plurality of angles.). Pandey in view of Son are analogous art pertaining to stylus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to be able to hold a stylus obliquely. A person would be able to hold a stylus obliquely to input.

As per claim 15, claim 14 is incorporated and Pandey discloses
the second value is a pointed position of the stylus that is different from the first value, and the output position is an externally dividing point of a line that connects the first value and the second value to each other ([0051-0054], The predicted path position would connect the first and second positions.).  

As per claim 16, claim 15 is incorporated and Pandey discloses
the calibration value is a value that corresponds to a distance between the output position and the first value, and the calibration value becomes larger as a distance between the first value and the second value becomes larger ([0054-0055], The predicted path may be based on the difference between two points. Therefore, the larger the difference the larger the calibration value.).  

As per claim 18, claim 15 is incorporated and Pandey discloses
the obtaining the first value obtains the first value in a capacitance scheme, and the obtaining the second value obtains the second value on a basis of a pen signal transmitted by the stylus ([0039, 0043-004, 0054], Different sensors can be used to determine the stylus input.).  

As per claim 19, claim 18 is incorporated and Pandey discloses
the obtaining the first value obtains the first value on a basis of a variation of capacitance generated between plural electrodes arranged in the operation plane and a first electrode disposed in a vicinity of a pen tip of the stylus ([0039, 0043-004, 0054], Different sensors can be used to determine the stylus input.).  

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Son in view of Segal (US 20180267757 A1).


the predetermined pattern includes a pattern to urge the user to perform an operation of tracing the operation plane over a predetermined continuous section using the stylus ([0051-0052], Tracing for calibration.), but fails to disclose the feedback information includes information that indicates a display time period of the predetermined pattern by the host processor. 
However, Segal discloses the feedback information includes information that indicates a display time period of the predetermined pattern by the host processor ([0052], The coordinates may be recorded with respect to time.). Pandey and Son in view of Segal are analogous art pertaining to input coordinate storing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have recorded the user’s tracing coordinates with respect to time. The saved data would enable a reproduction of the user’s input.

As per claim 3, claim 2 is incorporated and Pandey as modified discloses
the updating updates at least some of the plural position calibration values stored in the correction table on a basis of the series of pointed positions of the stylus in the display time period indicated by the feedback information (Pandey, [0051-0052], The calibration values would be updated.).  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey, Son and Segal in view of Kuge (US 20160196002 A1).

As per claim 4, claim 3 is incorporated and Pandey discloses the host processor is configured to cause the displaying part to sequentially display thereon plural patterns including the predetermined pattern, and the updating is executed every time each of the plural patterns is displayed by the host processor ([0073-0074], an iterative process to calibrate the instrument), but fails to disclose display thereon plural patterns including the predetermined pattern.
	However, Kuge discloses display thereon plural patterns ([0095-0096], See Figs. 3 and 8A, Different patterns can be displayed for calibration.). Pandey, Son and Segal in view of Kuge are analogous art pertaining to pattern tracing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used different patterns for the user to trace. The different patterns would help to correct for error based on the hand inputting (Kuge, [0005])

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Son in view of Tomita (US 20160224825 A1).

As per claim 8, claim 1 is incorporated and Pandey fails to disclose the host processor is configured to display on the displaying part a holding 21angle designation information to designate a holding angle of the stylus during display of the predetermined pattern, to the user.  
	However, Tomita discloses the host processor is configured to display on the displaying part a holding 21angle designation information to designate a holding angle of the stylus during display of the predetermined pattern, to the user ([0263], See Fig. 23, Instructing the user to match the position of the displayed stylus.). Pandey and Son in view of Tomita are analogous art pertaining to stylus input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have been able to instruct the user on stylus position during the predetermined pattern. The designated stylus position can help to have consistent input.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey, Son and Tomita in view of Rosenberg (US 20130009907 A1).

As per claim 9, claim 8 is incorporated and Pandey fails to disclose the correction table further stores therein a tilt angle calibration value to correct the tilt angle of the stylus, the feedback information includes the holding angle designation information, and the updating updates the tilt angle calibration value stored in the correction table on a basis of the holding angle designation information included in the received feedback information, and the tilt angle of the stylus obtained when the predetermined pattern is displayed on the displaying part.
	However, Rosenberg discloses the correction table further stores therein a tilt angle calibration value to correct the tilt angle of the stylus, the feedback information includes the holding angle designation information, and the updating updates the tilt angle calibration value stored in the correction table on a basis of the holding angle designation information included in the received feedback information and the tilt angle of the stylus obtained when the predetermined pattern is displayed on the displaying part ([0140-0143], See Fig. 20, The tilt angle is determined to have a correction value offset. The offset is generated based on the tilt angle and so would be updated based on the changing angle.). Pandey, Son and Tomita in view of Rosenberg are analogous art pertaining to stylus input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have been able to determine and record tilt angle of the stylus. The error from tilt angle can be compensated to have a more accurate input.
	
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Son in view of Dinu (US 20180164948 A1).

As per claim 17, claim 15 is incorporated and Pandey fails to disclose the obtaining the first value and the obtaining the second value are executed in a time-sharing manner, the obtaining the second value is executed at a frequency at which the obtaining the second value is executed once every time the obtaining the first value is executed for plural times, and the correcting obtains the calibration value and derives the output position, using the first and the second values that are latest, every time the obtaining the first value is executed.  
the obtaining the first value and the obtaining the second value are executed in a time-sharing manner, the obtaining the second value is executed at a frequency at which the obtaining the second value is executed once every time the obtaining the first value is executed for plural times, and the correcting obtains the calibration value and derives the output position, using the first and the second values that are latest, every time the obtaining the first value is executed ([0005], The sampling frequency of input is done over two different points in time with different frequencies.). Pandey and Son in view of Dinu are analogous art pertaining to touch display devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have sampled one point more than the other. This method is to reduce noise in receiving input.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Son in view of Kim (US 20190302910 A1).

As per claim 20, claim 18 is incorporated and Pandey fails to disclose the obtaining the second value obtains the second value on a basis of a pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of a pen tip of the stylus and that is different from the first electrode.  
However, Kim discloses the obtaining the second value obtains the second value on a basis of a pen signal transmitted by the stylus through a second electrode that is disposed in a vicinity of a pen tip of the stylus and that is different from the first electrode ([0048], See Fig. 1, second conductive tip that can be different from the first conductive tip). Pandey and Son in view of Kim are analogous art pertaining to input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a stylus with a second conductive tip. The alternate input can be used be used to differentiate different input for different functions.

As per claim 21, claim 15 is incorporated and Pandey fails to disclose the obtaining the first value obtains the first value is obtained on a basis of a pen signal transmitted by the stylus through a first electrode disposed in a vicinity of a pen tip of the stylus, and the obtaining the second value obtains the second value on a basis of the pen 23signal transmitted by the stylus through a second electrode that is disposed in a vicinity of a pen tip of the stylus and that is different from the first electrode.
However , Kim discloses the obtaining the first value obtains the first value is obtained on a basis of a pen signal transmitted by the stylus through a first electrode disposed in a vicinity of a pen tip of the stylus, and the obtaining the second value obtains the second value on a basis of the pen 23signal transmitted by the stylus through a second electrode that is disposed in a vicinity of a pen tip of the stylus and that is different from the first electrode ([0048], See Fig. 1, second conductive tip that can be different from the first conductive tip). Pandey and Son in view of Kim are analogous art pertaining to input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Rosenberg.

As per claim 24, claim 22 is incorporated and Son fails to disclose obtaining a calibration value of the first pointed position on a basis of the tilt angle and deriving the output position by correcting the first pointed position on a basis of the obtained calibration value; and reporting the output position to the host processor.  
However, Rosenberg discloses obtaining a calibration value of the first pointed position on a basis of the tilt angle and deriving the output position by correcting the first pointed position on a basis of the obtained calibration value; and reporting the output position to the host processor ([0140-0143], The touch position is corrected based on the tilt angle.). Son in view of Rosenberg are analogous art pertaining to stylus input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have been able to use the tilt angle to correct the input. The error from tilt angle can be compensated to have a more accurate input.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pandey and Son in view of Pant et al. (US 20150338932).

As per claim 26, claim 1 is incorporated and Pandey fails to disclose detecting a tentative pointed position of the stylus and reading the position calibration value that corresponds to the tentative pointed position from the correction table and deriving an output position by correcting the tentative pointed position on a basis of the position calibration value; and reporting the output position to the host processor.
However, Pant discloses detecting a tentative pointed position of the stylus ([0047], See Fig. 7, The position estimate.); 
reading the position calibration value that corresponds to the tentative pointed position from the correction table and deriving an output position by correcting the tentative pointed position on a basis of the position calibration value; and reporting the output position to the host processor ([0047], See Fig. 7, Applying correction value to determine a corrected position.). Pandey and Son in view of Pant are analogous art pertaining to stylus. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use Pandey’s correction values in a LUT to correct an initial position. Pant method would correct user input.

Allowable Subject Matter
s 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicant argues on pages 12 to 13 of Remarks that reference Son fails to disclose “deriving a tilt angle of the stylus on a basis of the first and the second pointed positions”. However, Examiner respectfully disagrees because Son discloses a first position 402 and second position 403 that would be based on an angled stylus in paragraphs 0089 and 0090. The predetermined angle would be determined when the first and second position are determined. The firs position and second position are based on parts of the stylus and can be considered as pointed positions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624